The motion to supplement appellant’s appendix is considered. The supplementary material has been used by the Court in connection with appellee’s motion for bond. Facsimile copies of the supplementary material will be considered by the Court in connection with the appeal on the merits until such time as appellant can prepare the supplement in printed form to comply with GCR 1963, 855. The motion by appellee for bond pending appeal is considered and, pursuant to GCR 853.2(4), this Court orders that the case, on the issue of bond only, be remanded to the Monroe County Circuit Court for determination of the issue of bond in light of the present status of the case on appeal.